Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 11, “the probe head” lacks antecedent basis.  It is unclear if this is referring to a previously introduced structure or adding a new structure.  The claims were examined a best understood.  Appropriate correction is required. 
In re Claim 12, ‘the probe head” lacks antecedent basis. It is unclear if this is referring to a previously introduced structure or adding a new structure.  The claims were examined a best understood.  Appropriate correction is required.
In re Claim 15, “wherein the step of checking the standoff height can happen when the focus tube is perpendicular to the associated work piece,” is indefinite.  The term “can happen” is indefinite, as it is unclear if applicant is claiming that this must happen or only that it can happen.  This is particularly true because the claim is a method claim.  It is unclear what method step is being claimed.  Is applicant further limiting the claim by a method step or some particular structure capable of doing something?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 16, “wherein the step of checking the standoff height can happen when the focus tube is not perpendicular to the associated work piece,” is indefinite. The term “can happen” is indefinite, as it is unclear if applicant is claiming that this must happen or only that it can happen.  This is particularly true because the claim is a method claim.  It is unclear what method step is being claimed.  Is applicant further limiting the claim by a method step or some particular structure capable of doing something?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 17, wherein the positioning apparatus has at least five degrees of freedom about which it can move the focus tube relative the work piece for cutting the work piece on the table,” is indefinite.  The term “can move’ is indefinite as it is unclear if applicant is claiming that this must happen or only that it can happen.   This is particularly true because the claim is a method claim.  It is unclear what method step is being claimed.  Is applicant further limiting the claim by a method step or some particular structure capable of doing something?  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0110312 to Knaupp.

In re Claim 1, Knaupp teaches a water jet material cutting system for cutting a work piece (see e.g., Fig. 1, and Para. 0006-0007) comprising: 
a table for receiving said work piece (see Fig. 1, table #70 for receiving a workpiece); 
a bevel head operatively connected to said table (see Fig. 1, #14), said bevel head having a cutting device for cutting said work piece; 
a positioning apparatus attached to said bevel head for adjusting a position and an orientation of said bevel head with respect to said work piece, wherein said positioning apparatus moves said bevel head relative to said work piece (see Fig. 1, showing structure that moves head #14 in the XYZ directions – see also Para. 0041 teaching rotation about axis #82/83, and Para. 0045 teaching a control system for controlling the head by 5 axis); 
a controller operatively connected to said positioning apparatus (see Para. 0045 and Fig. 1, #69), wherein said controller controls said positioning apparatus (see Para. 0045); and 
a height sensor attached to said positioning apparatus (see Fig. 3, #75/76 and Para. 0039), said height sensor determine a standoff height between said bevel head and said associated work piece (see Par. 0039 teaching sensor #75/76 senses the standoff distance between the mixing tube and the surface of the material being processed); wherein said positioning apparatus adjusts said position and/or said orientation of said bevel head relative to said work piece in response to said standoff height (see Para. 0039, which states : By providing the position sensor proximal to the jet, the accuracy of the system is increased. Similarly, the accuracy with which the jet is positioned and manipulated is improved by clamping the motion assembly adjacent the mixing tube, which also serves to reduce the  acceleration by the system needed to maneuver the tip of the mixing tube.)

In re Claim 2, Knaupp teaches wherein the height sensor is located proximal to the bevel head (see Fig. 3, showing #75/76 proximal to #18/#14).

In re Claim 3, Knaupp teaches wherein the bevel head further comprises a focus tube (see Fig. 3, #18), and the height sensor comprises a probe head having an annular shape that surrounds the focus tube (see Fig. 3, #75/76).

In re Claim 4, Knaupp teaches wherein the probe head includes a surface having a known radius and the surface faces the work piece (see Para. 0039, teaching sensor may be spherical to facilitate its movement across the workpiece).

In re Claim 5, Knaupp teaches wherein the bevel head further comprises a focus tube for a water jet (see Fig. 3, #18), the focus tube having a cutting axis and the probe head is configured to move in a direction parallel to the cutting axis (see Figs. 2-3, showing that #75/76 moves up and down, parallel to the axis of #18).

In re Claim 6, Knaupp teaches wherein the probe head moves along the outside of the focus tube in a direction parallel to the cutting axis (see Fig. 3, showing that #76/75 when moving up and down moves along the outside of the focus tub #18).

In re Claim 7, Knaupp teaches wherein the positioning apparatus is configured to position the bevel head according to a perimeter of a desired cut pattern in order to cut a section of the work piece( see Para. 0045 teaching the software system for controlling the cutting head, which positions the cutting head depending on the shape/size of the cut desired by the user, including a perimeter of a cut pattern).

In re Claim 8, Knaupp teaches wherein the positioning apparatus position the focus tube on the bevel head at an angle relative to a surface of the work piece such that the focus tube is held at an angle relative to a perpendicular orientation with respect to an upper surface of the work piece and the controller controls the position of the focus tube at the angle relative to the perpendicular orientation of the upper surface of the work piece (the software system #69 controls the cutting device, through 1-5 axis, including providing the head at an angle relative to a surface of the work piece such that the focus tube is held at an angle relative to a perpendicular orientation with respect to an upper surface of the work piece and the controller controls the position of the focus tube at the angle relative to the perpendicular orientation of the upper surface of the work piece). 

In re Claim 17, Knaupp teaches a method of operating a water jet material cutting system comprising using a positioning system having five degrees of freedom to control the position and inclination of the focus tube (see Figs. 1-3, Para. 0006----7 and 0045), the method comprising: 
placing a work piece to be cut on a table of the water jet cutting system (see Fig. 1, wherein a workpiece is placed on table #70), wherein at least a portion of the work piece has a planar surface facing away from the table (see Fig. 1, showing that the workpiece is a planar workpiece with a surface facing away from the table); and positioning a focus tube adjacent the planar surface of the work piece using a positioning apparatus, wherein the positioning apparatus has at least five degrees of freedom about which it can move the focus tube relative the work piece for cutting the work piece on the table (the structure illustrated in Fig. 1-3 is a position apparatus that has five degrees of freedom to move the focus tube #18 relative to the workpiece for cutting the workpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0110312 to Knaupp in view of US 2013/0025422 to Chillman

In re Claim 9, it is unclear if Knaupp teaches wherein a position of the probe head is accessible by the controller in order to modify a perimeter of a desired cut pattern of the bevel head to maintain a desired dimension of the desired cut pattern on the work piece based upon a change in the standoff height due to an irregularity in the associated work piece, as Knaupp does not explicitly say that the measurements occur during the cutting.  However, Chillman teaches that it is known in the art of water jet cutting to take measurements intermittingly while cutting a workpiece or continuously while cutting a workpiece  (see Chillman, Para. 0067). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to take measurements contentiously during the cutting of the workpiece, with the device of Knaupp as taught by Chillman (see Chillman, Para. 0067).  Doing so would ensure that the correct standoff setting would occur throughout the cutting of the workpiece.  Such a system would maintain a desired dimension of the desired cut pattern on the work piece based upon a change in the standoff height due to an irregularity in the associated work piece. 

In re Claim 10, Knaupp teaches a method of operating a water jet material cutting system including a computerized numeric controller (see Fig. 1, #69, and Para. 0045), wherein the method comprises: 
providing a water jet material cutting system (see Fig. 1) comprising: 
a table configured to receive an associated work piece (see Fig. 1, table #70 for receiving a workpiece); 
a bevel head (see Fig. 1, #14) including a focus tube (see Fig. 3, #18) configured to provide a water jet to a location to cut the associated work piece on the table (see e.g., Fig. 1); 
a positioning apparatus attached to the bevel head for controlling the position and orientation of the bevel head with respect to the associated work piece on the table, wherein the positioning apparatus moves the bevel head relative to the associated work piece (see Fig. 1, showing structure that moves head #14 in the XYZ directions – see also Para. 0041 teaching rotation about axis #82/83, and Para. 0045 teaching a control system for controlling the head by 5 axis); 
a computerized numeric controller including an application software program, wherein the computerized numeric controller controls the positioning apparatus (see Para. 0045 and Fig. 1, #69); and 
a height sensor attached to the positioning apparatus (see Fig. 3, #75/76 and Para. 0039) configured to determine a stand-off height of the bevel head from the associated work piece (see Par. 0039 teaching sensor #75/76 senses the standoff distance between the mixing tube and the surface of the material being processed), positioning a bevel head adjacent the planar surface of the work piece using a positioning apparatus (see e.g., Fig. 1); 
initializing a standoff height of the bevel head from the associated work piece (see Para. 0039 teaching sensor #75 to checking the standoff height – see also Fig. 3); operating the bevel head to cut the associated work piece (see e.g., Fig. 1);

Knaupp does not explicitly teach checking the standoff height while operating the bevel head. However, Chillman teaches that it is known in the art of water jet cutting to take measurements intermittingly while cutting a workpiece or continuously while cutting a workpiece  (see Chillman, Para. 0067). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to take measurements contentiously during the cutting of the workpiece, with the device of Knaupp as taught by Chillman (see Chillman, Para. 0067).  Doing so would ensure that the correct standoff setting would occur throughout the cutting of the workpiece.  Such a system would maintain a desired dimension of the desired cut pattern on the work piece based upon a change in the standoff height due to an irregularity in the associated work piece. 


In re Claim 11, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches wherein the focus tube includes a cutting axis and the probe head is configured to move in a direction parallel to the cutting axis (see Knaupp, Figs. 2-3, showing that #75/76 moves up and down, parallel to the axis of #18).

In re Claim 12, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches wherein the probe head moves along the outside of the focus tube in a direction parallel to the cutting axis (see Knaupp, Fig. 3, showing that #76/75 when moving up and down moves along the outside of the focus tub #18).

In re Claim 13, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches wherein the step of checking the standoff height includes periodically moving the probe head to contact the surface of the work piece during a cutting operation in order to check the standoff height.  Chillman teaches either taking measurements continuously or intermittently during the cutting  which would entail moving the probe head of Knaupp to contact the surface of the work piece during cutting operation. 

In re Claim 14, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches further including the step of moving the bevel head along the Z-axis to maintain a constant standoff height from the associated work piece taking into account surface height variations in the associated work piece in both perpendicular and non-perpendicular orientations.  While continuous measuring the offset height, as taught by modified Knaupp, as a result of the offset height being too small, the computer controller would adjust the head of the cutter by moving the head upwards along the Z-axs to maintain a constant standoff height.  In other words, the device of modified Knaupp provided with an uneven workpiece  would read on this claim. 

In re Claim 15, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches wherein the step of checking the standoff height can happen when the focus tube is perpendicular to the associated work piece. The checking of the stand-off can occur when the tube #18 is perpendicular to the associated workpiece). 

In re Claim 16, Knaupp, in view of Chillman, for the reasons above in re Claim 10, teaches wherein the step of checking the standoff height can happen when the focus tube is not perpendicular to the associated work piece.  The structure of Figs. 2-3, can check the standoff height when the focus tube is at an angle, as the structure #35 moves with tube #18, such that when #18 is at an angle #35/#76/#75/ is parallel to #18). 

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0110312 to Knaupp in view of US 2016/0129515 to Phillip. 

In re Claim 18, Knaupp does not teach further comprising calculating the planar surface of the work piece by contacting the work piece with the focus tube at least three times.

However, Phillip teaches that it is known in the art of water jet cutting (see Phillip, Para. 0021) to contact the work piece with the focus tube at least three times (see Phillip, Para. 0034, teaching calibrating the device by contacting the workpiece and the cutting device four times, at four different angles A1-4; see also Para. 0031, ). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, utilize the calibration techniques taught in Phillip on the device of Knaupp.   Doing so ensures that the workpiece is properly cut at the correct location and angles during cutting operations (see Phillip, Para. 0034).

In re Claim 19, Knaupp in view of Phillips, for he reasons above in re Claim 18, teaches wherein each time the focus tube contacts the work piece, a signal is sent from the voltage feedback card to the CNC to indicate the position of the work piece (see Phillips Para. 0031, 0034, 0043). 

In re Claim 20, Knaupp in view of Phillips, for he reasons above in re Claim 18, teaches further comprising calibrating the cutting system by calculating the distance between the tip of the focus tube and the intersection point P of an axis through the center of the focus tube and an axis extending from the center of the second rotary drive (see Phillips, Para. 0034, teaching This operation using the angles A1 through A4 is used to calculate and calibrate the distance between the tip 52 of the torch 14 and the intersection point P of the axis X1 through the center of the torch 14 and the axis X2 extending from the center of the second pivot mount).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/
Primary Examiner, Art Unit 3724